An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUPREME Cnum
at:
NEVIHDA

in; mm eggs}

IN THE SUPREME COURT 015‘ THE STATE OF NEVADA

NTCKI BOYD, No. 88855
Appellant,

 ,, HE‘E
THE STATE OF mammal ! OCT 09 2015
Respcndent.  7

 

 

 

ORDER DISMISSING’ APPEAL

This appeal was. initiated by the'ﬁling of a pm se natice of
appeal. Eighth Judicial District CHUI‘t, Clark County; Douglas Smith,
Judge“

Appellant ﬁled a nﬂtice 19f appeal on September 101 2015. NC:
appealable order was designatetl in the notice of appeal. Because

appellant failed to designate an appealable murder, we
ORDER. this go DISMISSED.

 
 

 

( , J.
Cherry

cc; H011. Jennifer P. Toglia‘tti, District Judge
Hon. Douglas Smith, Disiiﬁiét J udge
Nicki, Boyd
Nguyen 85 Lay
Attorney tGeneraUCarmn City
Clark County District Attorney
Eighth District Court Clerk